         Case 1:20-cr-00379-MKV Document 91 Filed 08/31/21 Page 1 of 5

                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 8/31/21


UNITED STATES OF AMERICA
                                                            CONSENT PRELIMINARY ORDER
                -V.-                                        OF FORFEITURE AS TO
                                                            SPECIFIC PROPERTY
JOVAL PALMER,
                                                            20 Cr. 379 (MKV)
                       Defendant.




                WHEREAS, on or about July 23, 2020, JOVAL PALMER (the "Defendant"), was

charged in a four-count Indictment, 20 Cr. 379 (MKV) (the "Indictment"), with Hobbs Act

robbery, in violation of Title 18, United States Code, Sections 1951 and 2 (Count One); using,


carrying, and possessing a firearm, in violation of Title 18, United States Code, Sections

924(c)(l)(A)(i), (ii), and 2 (Count Two); felon in possession of a firearm, in violation of Title 18,

United States Code, Sections 922(g)(l), 924(a)(2), and 2 (Count Three); and felon in possession

of ammunition, in violation of Title 18, United States Code, Sections 922(g)(l), 924(a)(2), and 2

(Count Four);

                WHEREAS, the Indictment included a forfeiture allegation as to Count One of the

Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Section 981(a)(l)(C) and Title 28, United States Code, Section 2461 (c), of any and all property,

real and personal, that constitutes or is derived from proceeds traceable to the commission of the

offense charged in Count One of the Indictment, including but not limited to a sum of money in

United States currency representing the amount of proceeds traceable to the commission of the

offense charged in Count One of the Indictment;

                WHEREAS, the Indictment included a forfeiture allegation as to Counts Two

through Four of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United
        Case 1:20-cr-00379-MKV Document 91 Filed 08/31/21 Page 2 of 5




 States Code, Section 924(d)(l) and Title 28, United States Code, Section 2461(c), of any and all

firearms and ammunition involved in or used in the offenses charged in Counts Two through Four

of the Indictment, including but not limited to:

                 a. a 9mm caliber Clock pistol; and

                 b. a box of Winchester 9mm caliber Luger ammunition;

                 WHEREAS, on or about April 29, 2021, the Defendant pled guilty to Counts One

and Two of the Indictment, pursuant to a plea agreement with the Government, wherein the

Defendant admitted the forfeiture allegation with respect to Count One of the Indictment;


                 WHEREAS, the Defendant further consents to the forfeiture of all his right, title

and interest in the following items, pursuant to Title 1 8, United States Code, Section 924(d)(l) and

Title 28, United States Code, Section 2461(c), which constitute property involved m the offenses

charged in Counts One and Two of the Indictment to which the Defendant pled guilty:


                 a. One 9mm caliber Clock Inc. Pistol Model 43. SN ZSU818 seized on or about

                     March 10, 2020 in New Rochelle, NY; and

                 b. 11 rounds of Winchester-Western ammunition, seized on or about March 10,


                     2020 in New Rochelle, NY

(a. and b. collectively, the "Specific Property"); and

                 WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;
        Case 1:20-cr-00379-MKV Document 91 Filed 08/31/21 Page 3 of 5




                IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorneys, Jun Xiang and Kaylan E. Lasky of counsel, and the Defendant, and his counsel, John

Meringolo, Esq., that:

                1. As a result of the offenses charged in Counts One and Two of the

Indictment, to which the Defendant pled guilty, all of the Defendant's right, title and interest in

the Specific Property is hereby forfeited to the United States for disposition in accordance with the

law, subject to the provisions of Title 21, United States Code, Section 853.

                2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this


Consent Preliminary Order of Forfeiture as to Specific Property is final as to the Defendant,

JOVAL PALMER, and shall be deemed part of the sentence of the Defendant, and shall be

included in thejudgment of conviction therewith.

                3. Upon entry of this Consent Preliminary Order of Forfeiture as to Specific

Property, the United States (or its designee) is hereby authorized to take possession of the Specific

Property and to hold such property in its secure custody and control.

                4. Pursuantto Title 21, United States Code, Section 853(n)(l), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(lv)(C) and G(5)(a)(ll) of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days. Any person, other than the Defendant, claiming interest In the Specific

Property must file a Petition within sixty (60) days from the first day of publication of the Notice
       Case 1:20-cr-00379-MKV Document 91 Filed 08/31/21 Page 4 of 5




on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.


                5. The published notice of forfeiture shall state that the petition (1) shall be for

a hearing to adjudicate the validity of the petitioner's alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner's right, title or interest in the Specific Property, the time and circumstances

of the petitioner's acquisition of the right, title and mterest in the Specific Property, any additional

facts supporting the petitioner's claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).

                6. Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

               7. Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed.

               8. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney's Office is authorized to conduct any discovery needed to Identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.


               9. The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture as to Specific Property, and to amend it as necessary, pursuant to Rule 32.2 of the

Federal Rules of Criminal Procedure.
       Case 1:20-cr-00379-MKV Document 91 Filed 08/31/21 Page 5 of 5




               10. The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture as to Specific Property to Assistant United States Attorney

Alexander J. Wilson, Co-Chlefofthe Money Laundering and Transnational Criminal Enterprises

Unit, United States Attorney's Office, One St. Andrew's Plaza, New York, New York 10007.

               11. The signature page of this Consent Preliminary Order of Forfeiture as to

Specific Property may be executed in one or more counterparts, each of which will be deemed an

original but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York


By:
       JUN ^4NG / KAY^I LASKY"                                      DATE
       Assistant United States Attorneys
       One St. Andrew's Plaza
       New York, NY 10007
       (212) 637-2289 ,-2315

JOVAL PALMER

By:                                                                    .T/J//Z
       MVAL PAWER                                                   DATE

By:
       JOHN IV?NGOLO, ESQ.                                          DATE
       Attorney fyr Defendant
       Meringolo & Associates, P.C.
       373 Greenwich Street, 7th Floor
       New York, NY 10013

SO ORDERED:



HONORABLE M^RY KlAY VYSKOCIL                                        DA-
UNITED STAT^DISTRICT JUDGE
